COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ABDOL KARIM SAADATKHAH,
INDIVIDUALLY AND D/B/A FIESTA
AUTO SALVAGE, ALL JAPANESE &
EUROPEAN AUTO SALVAGE and ALL
AUTO SALVAGE,


                            Appellant,

v.


SOUTHWESTERN BELL YELLOW
PAGES, INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

 §

 §



No. 08-08-00075-CV


Appeal from the

34th Judicial District Court

of El Paso County, Texas 

(TC# 2000-1993) 



MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that the parties have reached a
settlement agreement in the underlying case and therefore he no longer wishes to pursue this
appeal.  Appellee has not objected to the motion, and there is no indication that dismissal would
prevent Appellee from seeking the relief to which it would otherwise be entitled.  See
Tex.R.App.P. 42.1(a)(1).  We therefore grant Appellant's motion, and dismiss the appeal 
pursuant to the parties' settlement agreement.  As the motion does not indicate the parties have
agreed otherwise, costs will be taxed against Appellant.  See Tex.R.App.P. 42.1(d).


August 14, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.